Citation Nr: 9933387
Decision Date: 11/29/99	Archive Date: 02/08/00

DOCKET NO. 95-09 893               DATE NOV 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in St. Louis, Missouri

THE ISSUES

1. Entitlement to service connection for psychiatric disability.

2. Entitlement to service connection for disability manifested by
dizziness.

3. Entitlement to service connection for disabilities of multiple
joints, including the left knee, hands, feet, wrists, left elbow
and left shoulder.

4. Entitlement to service connection for disability manifested by
insomnia.

5. Entitlement to service connection for disability manifested by
an irregular heartbeat.

6. Entitlement to service connection for disability manifested by
chest pain.

7. Entitlement to service connection for headaches.

WITNESS AT HEARING ON APPEAL 

Appellant

ATTORNEY FOR THE BOARD 

J. W. Loeb, Counsel 

INTRODUCTION

The veteran retired from active duty in September 1994 with over 23
years of active service, including service in the Persian Gulf.
This case was remanded by the Board of Veterans' Appeals (Board) in
September 1996 to the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Louis, Missouri, for additional development, to
include an attempt to obtain clarification from the veteran, in
writing, as to which disabilities he is claiming are due to his
service in the Persian Gulf and an attempt to obtain service
medical records prior to June 1980. The veteran did not provide the
requested clarification. The Board also notes that the only
additional service medical records obtained are dated in April and
May 1979. The case was returned to the Board in August 1999.

FINDINGS OF FACT

1. The claims for service connection for psychiatric disability,
disabilities of multiple joints, disability manifested by
dizziness, disability manifested by insomnia, disability manifested
by an irregular heartbeat, and headaches are not plausible.

2. Musculoskeletal chest pain had its onset in service.

- 2 -

CONCLUSIONS OF LAW

1. Musculoskeletal chest pain was incurred in active duty. 38
U.S.C.A. 1110, 11315 5107 (West 1991); 38 C.F.R. 3.303 (1999).

2. The veteran has not submitted evidence of a well-grounded claim
for service connection for psychiatric disability, disabilities of
multiple joints, disability manifested by dizziness, disability
manifested by insomnia, disability manifested by an irregular
heartbeat, or headaches. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease
or injury incurred in or aggravated by active duty. 38 U.S.C.A. 
1110, 1131 (West 1991). Service connection may be granted for any
disease diagnosed after discharge, when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d) (1999).

Service incurrence of arthritis may be presumed under certain
circumstances if it is manifested to a compensable degree within a
year of the veteran's discharge from service. 38 U.S.C.A.  1101,
1112 (West 1991); 38 C.F.R. 3.307, 3.309 (1999).

Service-connected compensation may be paid to a Persian Gulf
Veteran who exhibits objective indications of chronic disability
resulting from an illness or combination of illnesses manifested by
one or more of signs or symptoms such as those listed below. The
symptoms must be manifest to a degree of 10 percent or more not
later than December 31, 2001. By history, physical examination and
laboratory tests, the disability cannot be attributed to any known
clinical diagnosis. Objective indications of chronic disability
include both "signs" in the medical sense of objective evidence
perceptible to an examining physician, and other, non-medical

3 -

indicators that are capable of independent verification.
Disabilities that have existed for 6 months or more and
disabilities that exhibit intermittent episodes of improvement and
worsening over a 6-month period will be considered chronic. The
signs and symptoms which may be manifestations of an undiagnosed
illnesses include, but are not limited to: (1) fatigue, (2) signs
or symptoms involving the skin (3) headaches, (4) muscle pain, (5)
joint pain, (6) neurologic signs or symptoms, (7)
neuropsychological signs or symptoms, (8) signs or symptoms
involving the respiratory system (upper or lower), (9) sleep
disturbance, (10) gastrointestinal signs or symptoms, (11)
cardiovascular signs or symptoms, (12) abnormal weight loss, or
(13) menstrual disorders. 38 U.S.C.A. 1117(a) (West 1991 and Supp.
1999); 38 C.F.R. 3.317 (1999).

As a preliminary matter, the Board must determine if the veteran
has submitted evidence of well-grounded claims. If he has not, his
claims must fail, and VA is not obligated to assist him in the
development of the claims. 38 U.S.C.A. 5107(a); Grottveit v. Brown,
5 Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

The United States Court of Appeals for Veterans Claims (known as
the United States Court of Veterans Appeals prior to March 1, 1999,
hereinafter Court) has stated repeatedly that 38 U.S.C.A. 5107(a)
unequivocally places an initial burden on a claimant to produce
evidence that a claim is well grounded. See Grivois v. Brown, 6
Vet. App. 136 (1994); Grottveit v. Brown, 5 Vet. App. 91, at 92
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, at 610-611 (1992). A
well-grounded claim is a plausible claim, that is, a claim which is
meritorious on its own or capable of substantiation. Murphy v.
Derwinski, 1 Vet. App. 78, 81 (1990). The Court has stated that the
quality and quantity of evidence required to meet this statutory
burden depends upon the issue presented by the claim. Grottveit at
92-93. Where a. determinative issue involves medical causation or
a medical diagnosis, competent medical evidence to the effect that
the claim is plausible or possible is required. Id.

Further, in order for a direct service connection claim to be
considered plausible, and therefore well grounded, there must be
evidence of both a current disability and

- 4 -

evidence of a relationship between that disability and an injury or
disease incurred in service or some other manifestation of the
disability during service. Rabideau v. Derwinski, 2 Vet. App. 141,
143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992);
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

A well-grounded claim for compensation under 38 U.S.C.A. 1117(a);
38 C.F.R. 3.317 for disability due to undiagnosed illness generally
requires the submission of some evidence of (1) active military,
naval, or air service in the Southwest Asia theater of operations
during the Persian Gulf War; (2) the manifestation of one or more
signs or symptoms of undiagnosed illness; (3) objective indications
of chronic disability during the relevant period of service or to
a degree of disability of 10 percent or more within the specified
presumption period; and (4) a nexus between the chronic disability
and the undiagnosed illness. VAOPGCPREC 4-99.

The Board notes that the veteran has been granted service
connection for residuals of a gunshot wound of the left proximal
thigh with a retained metallic body in the soft tissues. Although
the veteran's specific contentions with respect to his left knee
claim appear to relate to the gunshot wound residuals for which
service connection has already been granted, he has continued to
argue that service connection is warranted for left knee disability
so the Board will decide this claim. The veteran was also granted
service connection for residuals of a left hand injury in January
1995, but this did not satisfy his claim so the Board will decide
whether service connection is warranted for any other left hand
disability.

The veteran appears to be contending that service connection is
warranted for the disabilities at issue because they originated in
service. He also appears to be contending that he has aching of
multiple joints, numbness of his hands, dizziness and insomnia as
a result of his Persian Gulf service. He claims to have problems
with his feet due to cold exposure in service and that his problems
with his feet are also related to his Persian Gulf service. He also
contends that his chest and back pains are due to anxiety. He
asserts that his chest pain began in 1978.

5 -

The service medical records begin in 1979. They reveal that he
noted pain or pressure in his chest on a medical history report
dated in May 1982; it was noted in the "Physician's Summary" on the
back of the form that the veteran had sporadic palpitations and
chest stiffness once a month, not incapacitating, associated with
tension headaches, no follow-up indicated. A December 1985 medical
history report noted chest pain or pressure; it was noted in the
"Physician's Summary" that there was no chest discomfort but
occasional pain in the left biceps unrelated to activity. Physical
examination in December 1985 was normal. The veteran had an
abnormal electrocardiogram (EKG) in December 1986; chest X-rays
were within normal limits. Records dated in January 1988 reveal the
assessment of chest pain, musculoskeletal, resolved. No abnormality
was found on physical examination in March 1989. An abnormal EKG
was noted in February 1992. No pertinent abnormality was found on
physical examination in March 1992. On his final discharge medical
history report in August 1994, the veteran reported a history of
foot trouble, chest pain or pressure, and occasional heart
palpitations; physical examination and chest X-rays were normal and
an EKG was considered borderline.

On VA examination in November 1994, the veteran's complaints
included bilateral foot pain under the metatarsals and morning hand
stiffness. The veteran also reported a history of chest pain and
palpitations of the heart. Physical examination revealed a 2/6
systolic murmur. Range of motion of the neck reproduced chest
discomfort. The physical examination was otherwise negative. An EKG
showed a normal sinus rhythm. X-rays of the feet and knees were
normal. The diagnoses included foot pain of unknown etiology,
palpitations, evidently caffeine induced; and musculoskeletal chest
pain.

On his December 1994 Persian Gulf Illness Study, the veteran
indicated that he had arthralgia, atypical chest pain, fatigue,
depressed mood, a sleep disturbance, memory loss, headaches, and
paresthesias related to his service in the Persian Gulf.

March 1995 laboratory test reports from Sacred Heart Hospital are
within normal limits, except for MCHC of 32.5 g/dl (normal is 33-
37), neutrophils of 59.8% (normal is 60-70%), and monocytes of 6.2%
(normal is 0-6%).

- 6 -

The veteran testified at the RO in March 1995 that he had aching in
his joints due to Desert Storm and that most of his problems began
after Desert Storm.

Service medical records confirm that the veteran experienced chest
pain. They also show that it was believed to be musculoskeletal in
origin. The history of chest pain was noted on the veteran's
examination for discharge. The veteran filed a claim for service
connection for this disability approximately one week following his
discharge from service and he was found to have musculoskeletal
chest pain on the initial VA examination approximately two months
later. Therefore, the Board has found this claim to be plausible
and well grounded. Moreover, the Board is satisfied that the
evidence supportive of the claim is at least in equipoise with the
evidence against the claim. Accordingly, service connection is
warranted for the musculoskeletal chest pain. 38 U.S.C.A. 5107(b).

With respect to the other disabilities at issue, the Board notes
that other than the borderline EKG, the findings on service
discharge examination in August 1994 were normal. The only notation
of headaches in service or after discharge was a reference to
tension headaches in May 1982. When examined by VA in November
11494, an EKG showed a normal sinus rhythm. Also noted was a 2/6
systolic murmur. The examiner concluded that the veteran's
complaints of heart palpitations were probably caffeine induced,
and no chronic heart disease or other pertinent disability was
diagnosed. The veteran's complaints of an irregular heartbeat are
considered to be due to a diagnosed disorder, caffeine related
heart palpitations. There is no medical evidence of a nexus between
this disorder and service. Therefore, this claim is not well
grounded. There is no medical or objective evidence of any of the
other claimed disabilities since the veteran's discharge from
service. Therefore, the Board must deny the veteran's other claims
are not well grounded.

7 -

ORDER

Entitlement to service connection musculoskeletal chest pain is
granted.

Entitlement to service connection for psychiatric disability,
disabilities of multiple joints, disability manifested by
dizziness, disability manifested by insomnia, disability manifested
by an irregular heartbeat, and headaches is denied.

SHANE A. DURKIN 
Member, Board of Veterans' Appeals

8 -



